DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed March 1, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection of December 31, 2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of the amendments to the claims filed December 13, 2020, in view of Choi et al. (KR100542683B1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100542683B1) in view of Lee et al. (US 2014/0147712).
Regarding Claim 1, Choi et al. et al. teaches a cylindrical secondary battery (Para. [0008-0009]) comprising a cylindrical can member having a cylindrical sidewall extending along a longitudinal axis between a lower end part (i.e. lower end wall) and an upper portion that is opened (i.e. an open upper end) (Para. [0016]), the can member defining an inner portion therein surrounded by the cylindrical sidewall (Fig. 1, #11), the can member defining an inner portion therein surrounded by the cylindrical sidewall, he can member formed of aluminum (Para. [0009], line 3) (i.e. a first material), an electrode assembly positioned with an electrolyte in the inner portion of the can member, and a 
Choi et al. does not teach their rupture system includes a shape memory alloy that deforms at a predetermined condition and the condition is a predetermined temperature.  
However, Lee et al. teaches a secondary battery having a pouch(equivalent to the cylindrical can, as it encloses and seals the cell, Para. [0037]) with a rupture system, specifically a shape memory alloy (Fig. 9, #300), provided in the pouch (i.e. case, Fig. 6, #200) allows gas to be discharged at a specific temperature (i.e. predetermined temperature) by opening (i.e. deforming and cracking) the pouch (Para. [0046] and Fig. 6) and states that explosion attributed to a rise in pressure is also indicated by a rise in temperature (Para [0015]). Lee et al.’s general teaching is using a shape memory alloy member to cause a rupture (i.e. vent for releasing internal gas) in a housing.

Regarding Claim 2, Choi et al. as modified by Lee et al. teaches all of the elements of claim 1 as explained above. 	
	Lee et al. further teaches the shape memory alloy is made from a nickel-titanium alloy (Para. [0059]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 3, Choi et al. as modified by Lee et al. teaches all of the elements of claim 1 as explained above. 	
Lee et al. further teaches the shape memory alloy has a property having a bent part (Fig. 6, #310) that becomes unbent when a temperature of the battery cell increases to a specific temperature or more (i.e. the bent part contracts at a specific temperature or more) (Para. [0016]) to crack the cylinder can member (Fig. 6) (i.e. form an opening) and the shape memory alloy is made from a nickel-titanium alloy (Para. [0059]).
Lee et al. does not teach the predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy contracts would be either (a) be expected or (b) be obvious, as the shape memory alloy is composed the same material (a nickel-titanium alloy).
With respect to (a): The material of the shape memory alloy in the combination of Choi et al. and Lee et al. are the same (i.e. nickel-titanium alloy) as explained above, thus the same characteristics such as the temperature range in which the shape memory alloy would contract would be expected.

See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 4, Choi et al. as modified by Lee et al. teaches all of the elements of claim 1 as explained above.
Lee et al. teaches the shape memory alloy is made from a nickel-titanium alloy (Para. [0059]) and the shape memory alloy is configured to expand at the predetermined temperature (Para. [0016] and Fig. 4) to crack the cylinder can member (i.e. form an opening) (Fig. 6).
Lee et al. does not teach the predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy expands would be either (a) be expected or (b) be obvious, as the shape memory alloy is composed the same material (a nickel-titanium alloy).
With respect to (a): The material of the shape memory alloy in the combination of Choi et al. and Lee et al. are the same (i.e. nickel-titanium alloy) as explained above, 
With respect to (b): If it shown that such temperature range in which the shape memory alloy would expand is not expected, then any differences regarding the temperature range in which the shape memory alloy expands would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 5, Choi et al. as modified by Lee et al. teaches all of the elements of claim 3 as explained above.
Lee et al. teaches the shape memory alloy is made from a nickel-titanium alloy (Para. [0059]).
Lee et al. does not teach a volume shrinkage rate of the shape memory alloy at a predetermined temperature predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy would have a volume shrinkage rate of 90% or less would be either (a) be expected or (b) be obvious, as the shape memory alloy is composed the same material (a nickel-titanium alloy).

With respect to (b): If it shown that such volume shrinkage rate of the shape memory alloy member is 90% or less at the predetermined temperature is not expected, then any differences regarding the volume shrinkage rate in which the shape memory alloy expands would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 7, Choi et al. as modified Lee et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are formed horizontally along a circumference of the sidewall of the can member. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re 
Regarding Claim 8, Choi et al. as modified Lee et al. teaches all of the elements of claim 7 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are only on a part of the circumference of the sidewall of the can without completely crossing the can member, so as to prevent the can member from being bisected. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 
Regarding Claim 9, Choi et al. as modified Lee et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are formed along the circumference of the sidewall of the can member to traverse the longitudinal axis of the can member. 
Regarding Claim 10, Choi et al. as modified Lee et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are formed in a striped pattern.
Regarding Claim 11, Choi et al. as modified Lee et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are shaped in a quadrangular shape.
Regarding Claim 12, Choi et al. as modified Lee et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches the can member is made of aluminum (i.e. a rigid material) (Para. [0009], line 3).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100542683B1) in view of Lee et al. (US 2014/0147712) as applied to claim 4 and 12 above, and further in view of Umeyama (US 2016/0072119).
Regarding Claim 6, Choi et al. as modified Lee et al. teaches all of the elements of claim 4 as explained above.
Choi et al. teaches the can member material (i.e. first material) is aluminum (Para. [0009], line 3) or iron (Para. [0016], lines 9-10) .
Choi et al. does not teach the can member is a steel material.
However, Umeyama et al. teaches a cylindrical secondary battery case (Para. [0002] and Fig. 6, #12) wherein the secondary battery case material can be aluminum or steel as they are both lightweight, highly heat-conductive metallic materials (Para. [0066]).
The substitution of the steel case material as taught by Umeyama et al., for the aluminum can material of  Choi et al. would achieve the predictable result of providing a battery case (i.e. can member) material known in the art that is a lightweight and highly heat-conductive material.  Therefore it would have been obvious for a person of ordinary skill in the art to have substituted steel in place of the aluminum of Choi et al., as both are known battery case materials in the art which are lightweight and highly heat-conductive metallic materials (Para. [0066]). The simple substitution of one known 
Lee et al. teaches the shape memory alloy is made from a nickel-titanium alloy (Para. [0059]).
Lee et al. does not teach a volume expansion rate of the shape memory alloy at a predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy would have a volume expansion rate of 110 to 200% of a volume expansion rate of the cylinder can member would be either (a) be expected or (b) be obvious, as the shape memory alloy and the can are each respectively composed the same material as the instant claims (a nickel-titanium alloy for the shape memory alloy, and steel for the can).
With respect to (a): The material of the shape memory alloy and can in the combination of Choi et al. as modified by Lee et al. and Umeyama et al. are the same (i.e. nickel-titanium alloy, and steel, respectively) as explained above, thus the same characteristics such as the volume expansion rate at a predetermined temperature range would be expected.
With respect to (b): If it shown that the shape memory alloy would have a volume expansion rate of 110 to 200% of a volume expansion rate of the cylinder can member is not expected, then any differences regarding the volume shrinkage rate in which the shape memory alloy expands would be small and obvious. A 
Regarding Claim 13, Choi et al. as modified Lee et al. teaches all of the elements of claim 12 as explained above.
Choi et al. teaches the can member material is aluminum (Para. [0009], line 3) or iron (Para. [0016], lines 9-10) (i.e. a rigid material).
Choi et al. does not teach the can member is a steel material.
However, Umeyama et al. teaches a cylindrical secondary battery case (Para. [0002] and Fig. 6, #12) wherein the secondary battery case material can be aluminum or steel as they are both lightweight, highly heat-conductive metallic materials (Para. [0066]).
The substitution of the steel case material as taught by Umeyama et al., for the aluminum can material of  Choi et al. would achieve the predictable result of providing a battery case (i.e. can member) material known in the art that is a lightweight and highly heat-conductive material.  Therefore it would have been obvious for a person of ordinary skill in the art to have substituted steel in place of the aluminum of Choi et al., as both are known battery case materials in the art which are lightweight and highly heat-conductive metallic materials (Para. [0066]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Choi et al. mentions the material of the . 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729